Mr. Justice del Toro
delivered the opinion of the court.
On March 1,1910, Ernesto Diaz filed for record in the Registry of Property of San Jnan, a certified copy of a public deed executed in Naranjito before Notary José Pablo Morales on January 23, 1873, by which Isaac Morales sold to Antolin Morales an estate of 120 cuerdas, situated in barrio “Guar-diana” in the jurisdiction of Naranjito.
On March 17,1910, the registrar denied the record applied for by means of the following decision:
• "The'record of the foregoing document is denied because there are recorded in the registry, in favor of Josefa Juana y López, two estates, one having an area of 55 cuerdas and the other 21 cuerdas, which, on account of their origin and the fact of some of the boundaries coinciding, appear to form part of the estate of 120 cuerdas sold, and in lieu thereof a cautionary notice has been entered to be effective for the legal term in the name of Antolin Morales, in view of an additional document, at folio 130, volume 7 of Naranjito, estate 429, record letter A.”
And the present appeal was taken from said decision of the registrar.
*262The appellant alleges:
‘ ‘ The registrar should have recorded the estate or denied the record in specific terms, in accordance with the provisions of article 20 of the Mortgage Law, third paragraph, but not have taken the action that he has and assumed a position of doubt as to whether the estate of Morales could form part of a larger estate as has been said.”
We do not agree with the theory advanced by the appellant with respect to the duties of the registrar.
We are of the opinion that the registrar should deny the record not only when he is fully certain that the right sought to be recorded has already been recorded in the name of a person other than the one who makes the transfer, hut also when he has a reasonable and well-founded doubt thereon. (See article 20 of the Mortgage Law, the case of Morales v. The Registrar of San Juan [15 P. R. Rep., 680], decided November 19, 1909, and the cases therein cited.)
It would be necessary to show that the doubt of the registrar was groundless in order to permit us to reverse his decision and order the record sought. And in this case, against the conclusion of that official based on an examination of the registry, we have only the mere statement of the appellant who confines himself to discussing the decision without even affirming that the estate which he sought to have recorded was different from those refererd to in the decision denying the record.
The appeal should be dismissed and the decision affirmed.

Affirmed.

Chief Justice Hernandez and Justices MacLeary and Wolf concurred.
Mr. Justice Pigueras did not take part in the decision of this case.